                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

SRA INSURANCE AGENCY, LLC,

                      Plaintiff,

v.                                                      Case No. 21-2181-DDC

VIRTUS LLC, et al.,

                      Defendants.

                                         ORDER

       Plaintiff SRA Insurance Agency, LLC (“SRA”) brings claims against six of its

former employees and the company that now employs them, Virtus LLC (“Virtus”). SRA

alleges the employees—who made up SRA’s entire construction-practice group—breached

non-disclosure and non-solicitation agreements when they resigned en masse to start

Virtus’s construction-practice group, and took SRA’s proprietary and trade-secret

information. On April 26, 2021, about a week after the case was filed, the parties agreed

to a preliminary injunction that prohibited defendants from contacting and servicing certain

SRA customers.1 The very next day, SRA filed an emergency motion to hold three

individual defendants and Virtus in contempt of the injunction.2 On May 7, 2021, the

presiding U.S. District Judge, Daniel D. Crabtree, found Virtus and defendant Matthew

Holt violated the preliminary injunction and ordered expedited discovery into the scope of




       1
           ECF No. 15.
       2
           ECF No. 19.


O:\ORDERS\21-2181-DDC-62.DOCX
the violation.3 On May 12, 2021, after conferring with counsel, the undersigned U.S.

Magistrate Judge, James P. O’Hara, filed a scheduling order governing both expedited and

merits-based discovery – among other deadlines, the parties’ expert disclosures are due

August 2, 2021 and all discovery must be completed by October 1, 2021.4 Now before the

court is SRA’s motion to compel defendants to comply with expedited discovery requests

(ECF No. 62). For the following reasons, SRA’s motion is granted.

       SRA served its initial document requests on May 17, 2021. At the undersigned’s

suggestion, SRA then gave defendants a “Prioritized List of Documents/Information” to

expedite production of what SRA viewed as “key documents.”5 At issue in this motion are

categories from the prioritized list, as well as several other interrogatories and requests for

production.

       Defendants’ response to SRA’s motion to compel focuses largely on the speed of

production, rather than their obligation to produce the documents. They take great pains

to colorfully paint the parties’ dispute. For example, they assert they’ve already “moved

mountains,”6 while plaintiff has “lost touch with reality”7 in its expectations. Essentially,




       3
           ECF No. 28.
       4
           ECF No. 32.
       5
           ECF No. 63-2.
       6
           ECF No. 72 at 3.
       7
           Id. at 2.

                                              2
they say they’ve been processing and reviewing the documents as quickly as they possibly

can.8 Any delays have been “due largely to plaintiff’s own making.”9

       The undersigned previously cautioned defendants that slow-walking discovery

wouldn’t be permitted and that they may need to up their resources to comply with their

expedited discovery obligations. Defendants haven’t produced a significant number of

relevant documents. Nor have they firmly committed to a timeline for production. The

undersigned agrees with plaintiff that a firm deadline is necessary to move defendants to

more urgently comply with their discovery obligations.

       SRA Priority List

       The parties agreed on a number of search terms for defendants’ forensics expert to

apply to defendants’ electronically stored information (“ESI”) as requested in categories

2-4 on the priority list. Although the expert has begun searching the ESI, defendants thus

far have only produced documents responsive to category 3.10 As it relates to the ESI

production, defendants contend an agreement on search terms doesn’t mean the ESI is

actually ready to search. They outline the steps they’ll need to take and the possible

permutations of results.11

       The undersigned is quite mindful of the challenges and burdens inherent to ESI

discovery in a commercial case like this one. But Judge Crabtree’s order specifically


       8
           See ECF No. 72-2.
       9
           ECF No. 72 at 2.
       10
            Id.
       11
            Id. at 3.

                                            3
allowed for immediate discovery “to discern the nature and scope of any breaches that may

have occurred of the preliminary injunction,”12 using the means and inquiries authorized

by the undersigned.13 Defendants seem oblivious of the fact that that tight timeline, as

implemented by the undersigned’s scheduling order,14 was imposed as a direct result of

their blatant violations of the preliminary injunction to which they stipulated. Accordingly,

the undersigned is wholly unpersuaded by defendants’ protestations about how quickly

they’re now being forced to move. If it takes more lawyers or more ESI technologists to

get the job done, or if it takes those lawyers and technologists working nights and

weekends, then so be it. And if for whatever reason defendants continue to fail to devote

the necessary resources to get the job done, then defendants run the considerable risk of

having very severe sanctions imposed against them.

       SRA Priority List, Categories 2 and 4

       Category 2 requests:

       Text Messages (among key custodians)

                a. Among Individual Ds
                b. Individual Ds with Gray
                c. Holt + Morgan (re: Virtus/SRA/move/IDs)
                d. Eichmann with any Individual D or Gray
                e. Individual Ds + Gray and Eichmann with Restricted Entities15

       Category 4 requests:


       12
            ECF No. 28 at 16.
       13
            See id. at 15-16.
       14
            ECF No. 32.
       15
            ECF No. 63-2 at 3.

                                             4
       Emails (among key custodians)

                 a. Gray’s personal and Virtus accounts 1/1/21 to present
                        i. With Individual Ds personal accounts
                 b. Individual Ds personal accounts 1/1/21 to present
                        i. With other Individual Ds Virtus and personal accounts
                        ii. With Gray’s Virtus and personal accounts
                 c. Individual Ds Virtus accounts
                        i. With Individual Ds or Gray’s personal accounts
                 d. Matt Holt’s personal or Virtus account with Morgan Holt’s personal and
                 Virtus account from 1/1 to present (redacting purely personal)16

       Defendants represent responsive text messages and e-mails for both categories are

currently being loaded into their vendor, ELIJAH, and the document review team has

started reviewing the messages.17 Plaintiff doesn’t further contest this representation in its

reply but seeks an order setting forth deadlines for defendants to produce the documents.

       The undersigned will do so. Defendants don’t dispute the relevance of any of the

above categories of documents. Rather, they argue plaintiff’s motion should be denied

because they’ve been working diligently to produce the information. But the undersigned

reiterates his commitment to keeping this case on track and adhering to his expedited

scheduling order, in addition to Judge Crabtree’s order. Rolling productions usually make

the most sense. Unfortunately, though, given the procedural history of this particular case,

a date certain for production is the only way to end the slow, noncommittal production that

appears to be the current defense strategy. The motion is granted, and defendants are

directed to produce any relevant documents by July 12, 2021.



       16
            Id. at 4.
       17
            ECF No. 72 at 4.

                                              5
       SRA Priority List, Category 3

       Category 3 requests:

       LinkedIn Messages (among key custodians)

                a. January 1, 2021, to the present

                       i. Individual Ds with anyone at SRA/AssuredPartners
                       ii. Individual Ds and Gray with Restricted Entities
                       iii. Gray with anyone at SRA/AssuredPartners
                       iv. Eichmann with anyone at SRA/AssuredPartners

                b. January 1, 2021, to April 16, 2021

                       i. Individual Ds with anyone at Virtus
                       ii. Gray with Individual Ds
                       iii. Eichmann with Individual Ds18

       It appears this category has been resolved, as defendants represent they’ve produced

these documents. Plaintiff doesn’t dispute this in its reply. The motion is therefore moot

as to this category.

       Other Agreed-Upon Documents

       Plaintiff also seeks an order directing defendants to produce other agreed-upon

categories of documents, including:

       Cell phone call/text logs from the agreed custodians’ cell phone carriers,
       calendars and contact lists from the Individual Defendants and Andrew Gray,
       Individual Defendants’ Virtus compensation information, Broker of Record
       letters between Virtus and any Restricted Client, and a forensic consultant’s
       declaration regarding actions taken with respect to Individual Defendants’
       accounts and devices around April 16, 2021.19



       18
            ECF No. 63-2 at 3-4.
       19
            ECF No. 63-4 at 15.

                                              6
       In their response, defendants represent every document on that list has been

produced.20 Plaintiff doesn’t dispute this representation in its reply. The motion is moot

as to this category.

       Interrogatory No. 9

       Interrogatory No. 9 reads:

       Identify all entities to or through which Virtus has offered or provided
       construction insurance products or services at any point since January 1,
       2019, including but not limited to both clients and insurance carriers. For
       each identified entity, also (a) describe the services or products offered or
       provided by Virtus to or through the identified entity, (b) state whether Virtus
       has actually performed or provided the construction insurance services or
       products to or through the identified entity, (c) identify all Virtus employees
       involved with offering or providing the construction insurance services or
       products to or through the identified entity, (d) identify all employees or
       agents of any such entity with whom Virtus has communicated regarding the
       offered or provided services or products, (e) state the dates on which any
       such products or services have been offered or provided by Virtus (including
       the dates of any appointments and/or broker of record letters), and (f) identify
       all Documents and Communications that relate to, describe, reflect, or refer
       to the products or services offered or provided.

       Plaintiff argues this information is relevant to defendants’ intent to violate

employment agreements.21 Defendants argue this interrogatory is overly broad. The court

disagrees. At the discovery stage, relevance is broadly construed.22 “[A]ny matter that

bears on, or that reasonably could lead to other matter that could bear on, any issue that is




       20
            ECF No. 72 at 4.
       21
            ECF No. 63 at 3.
       22
       See Erickson, Kernell, Deruseau, & Kleypas v. Sprint Sols., Inc., No. 16-mc-212-
JWL, 2016 WL 3685224, at *4 (D. Kan. July 12, 2016).

                                              7
or may be in the case” will be deemed relevant.23 Given Judge Crabtree’s findings and the

purpose of the expedited discovery, the undersigned finds the interrogatory is relevant to

the issues raised by the violations of the preliminary injunction. The undersigned overrules

defendants’ objection and grants the motion to compel as to Interrogatory No. 9.

         Document Request No. 5

         Request No. 5 seeks:

         All Documents and Communications relating to Virtus’s plans for and/or
         development of a construction insurance group or team specializing in
         construction industry insurance. For the avoidance of doubt, in addition to
         responsive Documents, this Request includes but is not limited to
         Communications between and/or among Virtus personnel, Agman
         personnel, and any other third parties.24

         Defendants originally objected to the request as unlimited in time and scope. But

plaintiff represents the request is limited from January 1, 2021, through the present.25 The

undersigned finds the request relevant and adequately tailored, in light of the preliminary

injunction and ensuing violations. The court grants the motion to compel as to Request

No. 5.




         23
         Rowan v. Sunflower Elec. Power Corp., No. 15-9227-JWL-TJJ, 2016 WL
3745680, at *2 (D. Kan. July 13, 2016) (quoting Oppenheimer Fund, Inc. v. Sanders, 437
U.S. 340, 351 (1978) and ruling the Oppenheimer standard still relevant after the 2015
Amendment to Rule 26(b)(1)). See also Waters v. Union Pacific R.R. Co., No. 15-1287-
EFM-KGG, 2016 WL 3405173, at *1 (D. Kan. June 21, 2016) (“Relevance is broadly
construed at the discovery stage of the litigation and a request for discovery should be
considered relevant if there is any possibility the information sought may be relevant to the
subject matter of the action.”) (internal quotations and citation omitted).
         24
              ECF No. 63-1 at 1.
         25
              ECF No. 73 at 2 n.2.

                                             8
       Document Request Nos. 34-39

       These requests seek:

       All Documents that reflect revenues or profits obtained by Virtus as a result
       of Holt’s work on behalf of Virtus.26

       Plaintiff argues this information is relevant to whether defendants planned to move

SRA clients to Virtus in violation of the parties’ agreements. Plaintiff further argues the

information is relevant to damages. Defendants argue this information is irrelevant.

       The undersigned isn’t persuaded by plaintiff’s first argument but is persuaded by

the second. The financial impact of any violations of the non-solicitation provisions is

relevant to damages in this case. The undersigned grants the motion to compel as to

Request Nos. 34-39.

       Interrogatory Nos. 4-7, 9, 13, and 14

       Plaintiff has moved for complete responses to these interrogatories.            The

undersigned won’t reproduce each of the interrogatories in full here. Basically, though,

plaintiff argues each of defendants’ answers is missing at least some responsive

communications of which plaintiff is aware.27 Defendants argue their responses aren’t

deficient. They’ve agreed to provide responsive written communications found in their

ESI searches and produce additional communications that wouldn’t otherwise be reflected

in written communications. But they represent they can’t be expected to “read and review



       26
          ECF No. 63-1 at 1. Request Nos. 35-39 ask for the same set of documents as to
the other individual defendants.
       27
            ECF No. 63 at 4 n.2.

                                            9
all of their communications (even before they have been searched and produced as part of

the ESI Protocol) and put together a complete timeline or each and every interaction.”28

       Defendants are directed to respond in full to these interrogatories to the extent they

haven’t already, including producing the missing communications plaintiff has identified.

To the extent defendants have provided all the responsive communications of which

they’re aware, the undersigned doesn’t intend to impose an unreasonable obligation to find

things that aren’t there. But defendants haven’t pointed to any specific reason certain

responsive communications they know about cannot be produced. The undersigned grants

the motion to compel as to these interrogatories.

       Attorney Fees

       Plaintiff moves for fees and costs associated with its motion to compel. Under Rule

37(a)(5)(A), the award of fees and expenses is mandatory, unless certain exceptions apply.

Nothing in the record suggests monetary sanctions are unjust under these circumstances.

Plaintiff’s counsel is directed to confer with defense counsel in an attempt to agree on an

appropriate fee award. If such an agreement can be reached, then the parties shall jointly

file a notice confirming for the court that’s the case; otherwise, defense counsel has until

July 20, 2021 to show cause why monetary sanctions should not be imposed. By the same

deadline, plaintiff shall file a fee affidavit with supporting detailed time sheets. Defendants

then have until July 27, 2021 to file anything challenging those fee claims.




       28
            ECF No. 72 at 5.

                                              10
      IT IS THEREFORE ORDERED that plaintiff’s motion to compel (ECF No. 62) is

granted to the extent it’s not moot, as outlined above. Defendants are directed to produce

the relevant discovery responses and the responsive documents by July 12, 2021.

       Dated July 6, 2021, at Kansas City, Kansas.

                                                 s/ James P. O’Hara
                                                James P. O’Hara
                                                U.S. Magistrate Judge




                                           11
